

 
 

--------------------------------------------------------------------------------

 
Exhibit 10.7

 
 
JOINDER TO CREDIT AGREEMENT


This Joinder to Credit Agreement (this “Joinder”) is made as of this 18th day of
June, 2010, by and between:
 
EDELMAN SHOE, INC., a Delaware corporation having a place of business at 8300
Maryland Avenue, St. Louis, Missouri 63105 (“Edelman”); and
 
BANK OF AMERICA, N.A., a national banking association having a place of business
at 100 Federal Street, Boston, Massachusetts 02110, as Administrative Agent and
Collateral Agent for the Lenders party to the Credit Agreement (as defined
below) (the “Agent”),


in consideration of the mutual covenants herein contained and benefits to be
derived herefrom.


W I T N E S S E T H :


A.           Reference is hereby made to that certain Second Amended and
Restated Credit Agreement dated as of January 21, 2009 (as the same may be
amended, modified, supplemented or restated, the “Credit Agreement”) by and
between, among others, (i) Brown Shoe Company, Inc., Sidney Rich Associates,
Inc., Brown Group Retail, Inc., Brown Shoe International Corp., Buster Brown &
Co., Bennett Footwear Group LLC and Shoes.com, Inc., (ii) Brown Shoe Company of
Canada Ltd, (iii) the Lenders named therein, (iv) Bank of America, N.A., as
Administrative Agent and Collateral Agent for the Lenders, and (v) Bank of
America, N.A., as Lead Issuing Bank.  All capitalized terms used herein and not
otherwise defined shall have the same meaning herein as in the Credit Agreement.
 
B.           Pursuant to that certain Stock Purchase Agreement, dated as of June
4, 2010, by and among the Lead Borrower, Brown Shoe Investment Company, Inc., a
wholly-owned Subsidiary of the Lead Borrower (the “Buyer”), and Samuel Edelman,
Louise Edelman and John Dulin (collectively, the “Sellers”), the Buyer purchased
from the Sellers the outstanding Capital Stock of Edelman not previously owned
by the Buyer with the result that Edelman is now a wholly-owned Subsidiary of
the Buyer and an indirect wholly-owned Subsidiary of the Lead Borrower.  Such
acquisition constitutes the Edelman Acquisition under and as defined in the
Credit Agreement.
 
C.           Pursuant to clause (a) of the definition of “Permitted
Acquisition”, the Edelman Acquisition is a Permitted Acquisition so long as
among other things, Edelman becomes a Borrower or Facility Guarantor under the
Credit Agreement in accordance with the provisions of Section 5.14
thereof.  Edelman is executing and delivering this Joinder in compliance with
such requirement.
 
NOW, THEREFORE, in consideration of the premises, the parties hereto hereby
agree as follows:
 
1.  
Joinder and Assumption of Obligations.  Effective as of the date of this
Joinder, Edelman hereby acknowledges that it has received and reviewed a copy of
the Credit Agreement, and acknowledges and agrees to:

 
a.  
join in the execution of, and become a party to, the Credit Agreement as a
Borrower, as indicated with its signature below;

 
b.  
be bound by all representations, warranties, covenants, agreements, liabilities
and acknowledgments of a Borrower under the Credit Agreement and the other Loan
Documents, in each case, with the same force and effect as if Edelman was a
signatory to the Credit Agreement and the other Loan Documents and was expressly
named as a Borrower therein; and

 
c.  
assume and perform all duties and Obligations under the Credit Agreement and the
other Loan Documents.

 
2.  
Representations and Warranties.  Edelman hereby (i) represents and warrants that
prior to and after giving effect to the Edelman Acquisition, no Default or Event
of Default exists or would arise therefrom, and (ii) makes all representations,
warranties, and covenants set forth in the Credit Agreement as of the date
hereof, except for those representations and warranties set forth in Section 3.4
of the Credit Agreement.  To the extent that any changes in any representations,
warranties, and covenants require any amendments to the Schedules to the Credit
Agreement, such Schedules are hereby updated, as evidenced by any supplemental
Schedules (if any) annexed to this Joinder.

 
3.  
Ratification of Loan Documents.  Except as specifically amended by this Joinder
and the other documents executed and delivered in connection herewith, all of
the terms and conditions of the Credit Agreement and of the other Loan Documents
shall remain in full force and effect as in effect prior to the date hereof,
without releasing any obligors thereon or collateral security therefor.

 
4.  
Conditions Precedent to Effectiveness.  This Joinder shall not be effective
until each of the following conditions precedent have been fulfilled to the
satisfaction of the Agent:

 
a.  
This Joinder shall have been duly executed and delivered by the respective
parties hereto, and shall be in full force and effect and shall be in form and
substance satisfactory to the Agent.

 
b.  
All action on the part of the Loan Parties necessary for the valid execution,
delivery and performance by the Loan Parties of this Joinder and all other
documentation, instruments, and agreements to be executed in connection herewith
shall have been duly and effectively taken and evidence thereof satisfactory to
the Agent shall have been provided to the Agent.

 
c.  
Edelman (and each other Loan Party, to the extent requested by the Agent) shall
each have delivered the following to the Agent, in form and substance
satisfactory to the Agent:

 
i.  
Certificate of Legal Existence and Good Standing issued by the Secretary of the
State of its incorporation or organization.

 
ii.  
Certificate of an authorized officer of the due adoption, continued
effectiveness, and setting forth the text, of each corporate resolution adopted
in connection with the assumption of obligations under the loan arrangement, and
attesting to the true signatures of each Person authorized as a signatory to any
of the Loan Documents, together with true and accurate copies of all
organizational documents.

 
iii.  
Execution and delivery by Edelman of the following Loan Documents:

 
a)  
Allonges to Revolving Credit Notes;

 
b)  
Allonge to Swingline Note;

 
c)  
Joinder to Guaranty;

 
d)  
Joinder to Security Agreement;

 
e)  
Joinder to Fee Letter; and

 
f)  
Such other documents and agreements as the Agent may reasonably require.

 
d.  
The Agent shall have received a favorable written legal opinion of the Loan
Parties’ counsel addressed to the Agent and the other Secured Parties, covering
such matters relating to Edelman and/or the Loan Documents as the Agent shall
reasonably request.

 
e.  
The Agent shall have received all documents and instruments, including Uniform
Commercial Code financing statements, required by law or reasonably requested by
the Agent to create or perfect the first priority Liens intended to be created
under the Loan Documents and all such documents and instruments shall have been
so filed, registered or recorded to the satisfaction of the Agent.

 
f.  
All costs and expenses incurred by the Agent in connection with the preparation
and negotiation of this Joinder and related documents (including the fees and
expenses of counsel to the Agent) shall have been paid in full.

 
g.  
No Default or Event of Default shall have occurred and be continuing.

 
h.  
The Loan Parties shall have executed and delivered to the Agent such additional
documents, instruments, and agreements as the Agent may reasonably request.

 
5.  
Miscellaneous.

 
a.  
This Joinder may be executed in several counterparts and by each party on a
separate counterpart, each of which when so executed and delivered shall be an
original, and all of which together shall constitute one instrument.

 
b.  
This Joinder expresses the entire understanding of the parties with respect to
the transactions contemplated hereby.  No prior negotiations or discussions
shall limit, modify, or otherwise affect the provisions hereof.

 
c.  
Any determination that any provision of this Joinder or any application hereof
is invalid, illegal or unenforceable in any respect and in any instance shall
not effect the validity, legality, or enforceability of such provision in any
other instance, or the validity, legality or enforceability of any other
provisions of this Joinder.

 
d.  
The Loan Parties shall pay all costs and expenses of the Agent, including,
without limitation, reasonable attorneys’ fees in connection with the
preparation, negotiation, execution and delivery of this Joinder.

 
e.  
Edelman warrants and represents that it has consulted with independent legal
counsel of its selection in connection with this Joinder and is not relying on
any representations or warranties of the Agent or the Lenders or their counsel
in entering into this Joinder.

 
f.  
THIS JOINDER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF
THE STATE OF NEW YORK (WITHOUT REGARD TO ITS PRINCIPLES RELATING TO CHOICE AND
CONFLICTS OF LAW), BUT INCLUDING SECTION 5-1401 OF THE NEW YORK GENERAL
OBLIGATIONS LAW.

 
[signature pages follow]
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the undersigned has caused this Joinder to Credit
Agreement to be duly executed and delivered by its proper and duly authorized
officer as of the date set forth below.
 


 

     EDELMAN SHOE, INC.          By:  /s/ Thomas H. Lucas    Name:  Thomas H.
Lucas    Title:  Senior Vice President, Finance and Corporate Development and
Treasurer

 
 


Acknowledged and Agreed:




BROWN SHOE COMPANY, INC.
SIDNEY RICH ASSOCIATES, INC.
BROWN GROUP RETAIL, INC.
BUSTER BROWN & CO.
BROWN SHOE INTERNATIONAL CORP.
BENNETT FOOTWEAR GROUP LLC
SHOES.COM
as to each of the foregoing
 
 

 By:  /s/ Thomas H. Lucas  Name:  Thomas H. Lucas  Title:  Senior Vice
President, Finance and Corporate Development



BROWN SHOE COMPANY OF CANADA LTD
 

 By:  /s/ Thomas H. Lucas  Name:  Thomas H. Lucas  Title:  Senior Vice
President, Finance and Corporate Development


 

 
 

--------------------------------------------------------------------------------

 

 

     BANK OF AMERICA, N.A., Administrative Agent and Collateral Agent        
 By:     /s/ Christine Hutchinson    Name:  Christine Hutchinson    Title:
 Principal

 
 







 
 

--------------------------------------------------------------------------------

 
